J-A26039-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LEE A. BASTIN AND CONNIE J.             :   IN THE SUPERIOR COURT OF
 BASTIN, HUSBAND AND WIFE                :        PENNSYLVANIA
                                         :
                   Appellants            :
                                         :
                                         :
              v.                         :
                                         :
                                         :   No. 682 WDA 2019
 KEITH A. BASSI AND BASSI                :
 MCCUNE, AND VREELAND &                  :
 ASSOCIATES P.C., A PENNSYLVANIA         :
 PROFESSIONAL CORPORATION                :

                Appeal from the Order Entered April 9, 2019
    In the Court of Common Pleas of Washington County Civil Division at
                          No(s): No. 2017-3582


BEFORE: SHOGAN, J., LAZARUS, J., and OLSON, J.

MEMORANDUM BY OLSON, J.:                        FILED DECEMBER 16, 2019

      Appellants, Lee A. Bastin and Connie J. Bastin, appeal from the order

entered on April 9, 2019, which granted the motion for summary judgment

filed on behalf of Keith A. Bassi (“Attorney Bassi”) and Bassi, McCune, and

Vreeland and Associates, P.C. (“Law Firm”). We affirm.

      The facts and procedural history of this case are as follows.        On

November 2, 2007, Appellants entered into an agreement of sale to purchase

13.329 acres of unimproved land (the “Property”) in Washington County,

Pennsylvania, for $90,000.00. Agreement of Sale, 11/2/07, at 1-2. Prior to

closing the purchase transaction, Appellants, through Attorney Bassi, obtained

title insurance from Fidelity National Title Insurance (“Fidelity”).   Owner’s
J-A26039-19



Policy of Title Insurance, 3/31/08, at 1-7. Subsequently, on March 28, 2008,

the deed to the Property was delivered to Appellants.

        In September 2013, Appellants and Rice Drilling B, LLC (“Rice Drilling”)

executed a lease (“Rice Lease”) for the oil and gas rights associated with the

Property. Rice Drilling Paid Up Oil and Gas Lease, 9/4/13, at 1-14. The Rice

Lease, however, was subject to Appellants holding exclusive title to the

Property’s oil and gas rights. Id. On May 19, 2014, Rice Drilling informed

Appellants that, on July 29, 2007, their predecessors in title executed an oil

and gas lease with Penneco Oil Company (“Penneco Lease”).          Rice Drilling

Notice of Title Defect, 5/19/14, at 1; Penneco Oil and Gas Lease, 7/27/07, at

1-4.    As a result, Rice Drilling released and surrendered its lease with

Appellants.    In 2014, Penneco Oil Company assigned its lease to Range

Resources-Appalachia, LLC, which began paying Appellants royalties in July

2016.

        Upon discovery of the title defect, Appellants filed a claim against

Fidelity. On June 29, 2017, Fidelity paid Appellants the total purchase price

of $90,000.00. Fidelity National Title Insurance Company Letter, 7/14/17, at

1. Less than a month later, on July 21, 2017, Appellants commenced the

instant action by filing a praecipe for writ of summons directed to Attorney

Bassi and Law Firm. Appellants’ Praecipe for Writ of Summons, 7/27/17, at

1. On February 8, 2018, Appellants filed their original complaint. Appellants’

Complaint, 2/8/18, at 1-4. Within Appellants’ complaint, they alleged that

Attorney Bassi committed legal malpractice.       Id.   Specifically, Appellants

                                      -2-
J-A26039-19



asserted that Attorney Bassi was “negligent in failing to discover the existence

of the Penneco Lease and/or report it to [Appellants].” Id. at ¶ 17. As such,

Appellants claimed that they were entitled to damages “measured by[,] (a)

the amount of the signing bonus that Rice Drilling would have paid to them

under the Rice Lease . . . and (b) the difference between the [] royalties [paid

pursuant to the Penneco Lease] and the larger amount of royalties which

would have been paid . . . under the Rice Lease.” Id. at ¶ 18.

       On December 27, 2018, following the close of discovery, Bassi and Law

Firm filed a motion for summary judgment asserting that Appellants could not

prove that Attorney Bassi’s alleged negligence was the proximate cause of

Appellants’ damages.        Motion for Summary Judgment, 12/27/18, at 1-13.

Appellants filed a response on January 30, 2019.          Response to Motion for

Summary Judgment, 1/30/18, at 1-14.              The trial court granted Attorney

Bassi’s and Law Firm’s motion on April 9, 2019. Trial Court’s Order, 4/9/19,

at 1-2. This timely appeal followed.1

       Appellants raise the following issue on appeal:

       Whether the trial court erred as a matter of fact and law when it
       granted [Attorney Bassi’s and Law Firm’s] motion for summary
       judgment where the record . . . when considered in a light most
       favorable to [A]ppellants, demonstrate[s] that the trier of fact
       could have reasonably concluded that [Attorney Bassi’s]
       negligence was a substantial factor in causing [A]ppellants harm?

____________________________________________


1 Appellants filed a notice of appeal on May 1, 2019. The trial court did not
order Appellants to file a concise statement of matters complained of on
appeal pursuant to Pa.R.A.P. 1925(b)(1). The trial court issued an opinion
pursuant to Pa.R.A.P. 1925(a) on June 10, 2019.

                                           -3-
J-A26039-19



Appellants’ Brief at 4.

      We note:

      Our scope of review of a trial court's order granting or denying
      summary judgment is plenary, and our standard of review is clear:
      the trial court's order will be reversed only where it is established
      that the court committed an error of law or abused its discretion.

      Summary judgment is appropriate only when the record clearly
      shows that there is no genuine issue of material fact and that the
      moving party is entitled to judgment as a matter of law. The
      reviewing court must view the record in the light most favorable
      to the nonmoving party and resolve all doubts as to the existence
      of a genuine issue of material fact against the moving party. Only
      when the facts are so clear that reasonable minds could not differ
      can a trial court properly enter summary judgment.

Englert v. Fazio Mech. Serv.'s, Inc., 932 A.2d 122, 124 (Pa. Super. 2007)

(internal citations omitted).

      Herein, Appellants claim that the trial court erred by granting the

summary judgment motion filed by Attorney Bassi and Law Firm. Specifically,

Appellants contend that, but for Attorney Bassi’s “erroneous title report” they

“would not have purchased the Property.” Appellants’ Brief at 11. Therefore,

per Appellants, Attorney Bassi’s “negligence was a substantial cause of [their]

harm.” Id.

      Preliminarily, we note that Appellants’ contention that Attorney Bassi

provided an “erroneous title report” is inconsistent with the record. Id. at 11.

Indeed, upon review, we conclude that Attorney Bassi did not, in fact, conduct

a title examination of the Property or issue a title report to Appellants. To the

contrary, it is apparent that Attorney Bassi simply obtained title insurance



                                      -4-
J-A26039-19



from Fidelity on behalf of Appellants. See Owner’s Policy of Title Insurance,

3/31/08, at 1-7. Accordingly, Appellants’ claim that they retained Attorney

Bassi “to examine title to the Property” and he, in turn, provided a negligent

title report, is belied by the record. Appellants’ Brief at 7.

      Next, we turn to the merits of Appellants’ claim. Previously, this Court

explained that,

      [t]here are three essential elements which must be established to
      bring a cause of action for professional negligence. These are:

         1) [E]mployment of the attorney or other basis for a duty;

         2) the failure of the attorney to exercise ordinary skill and
         knowledge; and

         3) that such negligence was the proximate cause of damage
         to the plaintiff.

Schenkel v. Monheit, 405 A.2d 493, 494 (Pa. Super. 1979), quoting R.

Mallen & V. Levit, Legal Malpractice 123 (1977).

      The central issue in the present action is the third of these factors, i.e.,

whether Appellants can establish “a causal connection between [Attorney

Bassi’s alleged] negligent conduct and [their] injur[y].” McPeake v. William

T. Cannon, Esquire, P.C., 553 A.2d 439, 441 (Pa. Super. 1989).

      ‘Proximate’ or ‘legal’ causation [] is defined as [t]hat which, in a
      natural and continuous sequence, unbroken by any sufficient
      intervening cause, produces injury, and without which the result
      would not have occurred. Moreover, [Professor] Prosser has
      noted that the question of ‘proximate’ causation,

         [] becomes essentially a question of whether the policy of
         the law will extend the responsibility for the conduct to the
         consequences which have in fact occurred. Quite often this
         has been stated, and properly so, as an issue of whether the

                                      -5-
J-A26039-19


         defendant is under any duty to the plaintiff, or whether his
         duty includes protection against such consequences.

      Thus, a defendant will not be found to have had a duty to prevent
      a harm that was not a reasonably foreseeable result of the prior
      negligent conduct. The rationale behind this rule is that it would
      be unfair to impose a duty upon persons to prevent a harm that
      they could not foresee or avoid.

Id. at 441-442 (internal citations omitted).

      Herein, we agree that, even if we assume Attorney Bassi was negligent

and failed to advise Appellants of the existence of the Penneco Lease, this

failure did not cause Appellants’ alleged injury.     See Trial Court Opinion,

6/10/19, at 2.    Indeed, Rice Drilling terminated the lease with Appellants

because of the existence of the Penneco Lease, which pre-dated Attorney

Bassi’s and the Law Firm’s involvement with the Property. Thus, Attorney

Bassi’s alleged omission did “not result in Rice [Drilling’s] refusal to pursue an

[o]il and [g]as lease with [Appellants].” Id. at 2. Accordingly, Appellants

“cannot establish the element of proximate cause.” Id. As such, the trial

court correctly granted Attorney Bassi and Law Firm’s motion for summary

judgment and we affirm that decision.

      Order affirmed.




                                      -6-
J-A26039-19




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/16/2019




                          -7-